Citation Nr: 1528066	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The appellant's DD Form 214 reflects that he entered service in April 1968 and separated from service in February 1970; he had non pay periods from May 6, 1968 to October 24, 1968, November 1 1968 to December 11, 1968, December 16, 1968 to July 16, 1969, and July 31, 1969 to November 28, 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2013 substantive appeal, the appellant indicated that he wanted a hearing before the Board by live videoconference.  In April 2014, he was contacted by the RO and affirmed that he would attend a hearing scheduled for June 3, 2014.  Unfortunately, the official written notice of this hearing was sent to the incorrect address.  In this regard, the Board notes that a September 2013 change of address form from the appellant indicating a street address of 1911.  The first notification letter sent by the RO was sent to an old address.  Moreover, the file copy of the second official written notice indicates a street address of 11911.  The electronic record indicates that this correspondence was returned, the reason being that there was no such number.  As it appears that the appellant did not receive official notice of his hearing, the Board concludes that he should be afforded an additional opportunity to appear before the Board.  

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a videoconference hearing at the St. Paul, Minnesota RO before a Veterans Law Judge.  

The AOJ is advised that the correct street address for the appellant is the one listed in the VA Form 9 and the September 2013 change of address he submitted to VA.


After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but 
should return the claims folder to the Board for further appellate review.   



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




